Citation Nr: 1636934	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-43 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a compression fracture of the L1 segment of the lumbar spine.

2.  Entitlement to a compensable rating for residuals of a left ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran had active service in the U.S. Army from January 1985 to March 1988 and from March 1990 to February 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The matters were subsequently transferred to the RO in Wichita, Kansas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2014.  However, the April 2014 examination report did not include any testing for pain on active and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016)( precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination which assesses the current severity of the Veteran's disabilities and includes the requisite testing. 

As the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from June 2014 to present.

2.  Then, schedule the Veteran for an examination in order to determine the current level of severity of his lumbar spine and left ankle sprain disabilities.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any and all indicated evaluations, studies and tests deemed necessary, including range of motion testing, should be conducted.

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, supra.

3.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




